DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-3, 7 and 9 in the reply filed on 09/10/2021 is acknowledged.
Claims 4-6, 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/16/2019.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-073464 A (Ueda).
Regarding claim 1, Ueda discloses a fuel cell system comprising: a fuel cell 25 [0021]; an air pump configured to supply air to the fuel cell (air introduced from outside of the vehicle is supplied to the cathode electrode as the oxidation gas) [0027]; a passenger presence or absence determination unit (transmission/reception circuit 71) configured to determine presence or absence of a passenger in a vehicle in which the fuel cell and the air pump are installed (determine a distance between the driver and the vehicle and whether or not a driver gets on the vehicle) [0017], [0036]; a discharge flow rate determination unit configured to determine a discharge flow rate of the air pump when the fuel cell is warmed up (by supplying the charge gas and the oxidizing gas to control the power generation the fuel cell can be warmed up, and it is possible to lower the degree of warm-up than during normal warm-up operation) [0047]-[0048], in accordance with the presence or absence of the passenger in the vehicle (starting a warm-up operation based on a boarding prediction by a boarding predicting means) [0006]; and a control unit 30 [0033] configured to control the air pump on a basis of the discharge flow rate determined by the discharge flow rate determination unit (the control means controls a warm-up operation of the fuel cell system based on a predetermined warm-up operation condition corresponding to distance) [0010].
Regarding claim 3, because it is determined whether or not a driver gets on the fuel cell vehicle [0017] and it is possible to lower the degree of warm-up than during normal warm-up is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 7, Ueda discloses a control method [0017], [0038] for a fuel cell system including a fuel cell 25 [0021], and an air pump configured to supply air to the 10fuel cell (air introduced from outside of the vehicle is supplied to the cathode electrode as the oxidation gas) [0027], the control method comprising: a step of determining presence or absence of a passenger in a vehicle in which the fuel cell and the air pump are installed (determine a distance between the driver and the vehicle and whether or not a driver gets on the vehicle) [0017], [0036]; a step of determining a discharge flow rate of the air 15pump when the fuel cell is warmed up (by supplying the charge gas and the oxidizing gas to control the power generation the fuel cell can be warmed up, and it is possible to lower the degree of warm-up than during normal warm-up operation) [0047]-[0048], in accordance with the presence or absence of the 
Regarding claim 9, Ueda discloses a non-transitory computer-readable storage medium in which a program is stored [0019], wherein a computer [0033] is provided in a fuel cell system that includes a fuel cell 25 [0021] and an air 10pump configured to supply air to the fuel cell (air introduced from outside of the vehicle is supplied to the cathode electrode as the oxidation gas) [0027], and the program serves to execute in the computer [0033]: a step of determining the presence or absence of a passenger in a vehicle in which the fuel cell and the air pump are installed (determine a distance between the driver and the vehicle and whether or not a driver gets on the vehicle) [0017], [0036];  15a step of determining a discharge flow rate of the air pump when the fuel cell is warmed up (by supplying the charge gas and the oxidizing gas to control the power generation the fuel cell can be warmed up, and it is possible to lower the degree of warm-up than during normal warm-up operation) [0047]-[0048], in accordance with the presence or absence of the passenger in the vehicle (starting a warm-up operation based on a boarding prediction by a boarding predicting means) [0006]; and a step of controlling the air pump on a basis of the discharge flow rate determined in the step of determining 20the discharge flow rate (the control means controls a warm-up operation of the fuel cell system based on a predetermined warm-up operation condition corresponding to distance) [0010].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-073464 A (Ueda), as applied to claims 1, 3, 7 and 9 above, in view of US 2015/0180070 A1 (Matsusue).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727